ACCEPTED
                                                                                                                       01-07-00491-CV
                                                                                                            FIRST COURT OF APPEALS
                                                       1T                                                           HOUSTON, TEXAS
                                                                                                                  7/22/2015 5:18:05 PM
                                                                                                                 CHRISTOPHER PRINE
                                                                                                                                CLERK


                                                                                            Kathrine M. Silver
                                         JACKSON WALKER L.L.P.                              (713) 752-4340 (Direct Dial)
                                                                                            (713) 308-4141 (Direct Fax)
                                                        &                                      FILED IN
                                                                                            ksilver@jw.com
                                                                                         1st COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                 July 22, 2015                           7/22/2015 5:18:05 PM
                                                                                         CHRISTOPHER A. PRINE
                                                                                                 Clerk

Mr. Christopher A. Prine, Clerk
Court of Appeals, First District
301 Fannin Street
Houston, Texas 77002-2066

        Re:      COA No. 01-07-00491-CV; Lakota Resources, Inc., David Wilstein and Leonard
                 Wilstein, Individually and as Trustee v. Pathex Petroleum, Inc. and Dernick
                 Resources, Inc.

Dear Mr. Prine:

      Please allow this letter to serve as a request for a copy of any recording of the oral
argument held in the above-referenced case on November 21, 2008.

       I appreciate your assistance in this matter. Please contact me at (713) 752-4340 with any
information or questions you may have.




                                                    Kathrine M. Silver



KMS:tkd




14120057v.1 131812/00002
       1401 McKinney Stre   Suite 1900             Texas 77010   (713) 752-4200            (713) 752-4221
                 —   —
                                         Worth                     Angelo         Sari              Membet ,_ C